 232DECISIONSOF NATIONAL LABOR RELATIONS BOARDBricklayers & Stonemasons Union Local No. 3 ofArizonaandConcrete Erection and United Brother-hood of Carpenters and Joiners of America (AFL-CIO) Local Union No. 1089.Case 28-CD-132II.THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that Bricklayersand Carpenters are labor organizations within themeaningof Section 2(5) of the Act.January 31, 1972DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MILLER AND MEMBERS FANNINGAND KENNEDYThisis a proceeding under Section10(k) of the Na-tionalLabor Relations Act, as amended, followingcharges filed by Concrete Erection, hereinafter calledEmployer,alleging that Bricklayers&StonemasonsUnion Local No. 3 of Arizona, hereinafter called Brick-layers, violated Section 8(b)(4)(D) of the Act by engag-ing in certain proscribed activity with an object of forc-ing or requiring the Employer to assign certain work toemployees represented by Bricklayers rather than toemployees represented by United Brotherhood of Car-penters and Joiners of America (AFL-CIO) Local Un-ion No. 1089, hereinafter called Carpenters.Pursuant to notice, a hearing was held before Hear-ing Officer Lewis S. Harris on September 7 and 8, 1971.All parties appeared at the hearing and were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to adduce evidence bearing onthe issues. Thereafter, briefs were filed by Bricklayersand jointly by the Employer and Carpenters. TheBricklayers also filed a motion to quash the notice ofhearing.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLaborRelations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the rulings of the HearingOfficer made at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, the Boardmakes the following findings:1.THE BUSINESSOF THE EMPLOYERThe parties stipulated that Concrete Erection, a soleproprietorship,is an Arizona contractor specializing inthe installation of precast panels and prestressed tees.It annually performs subcontracting services valued inexcess of $50,000 for employers who, in turn, annuallyreceive goods and materials valued in excessof $50,000from sources outside the State of Arizona. The partiesstipulated,and we find,that the Employer is engagedin commerce within the meaning of Section 2(6) and (7)of the Act, and that it will effectuate the policies of theAct to assert jurisdiction herein.195 NLRB No. 32IIITHE DISPUTEA. FactsM. M. Sundt Construction Co. is the general con-tractor for the construction of the Trevor G. BrowneHigh School in Phoenix, Arizona. It subcontracted toUnited Metro, a division of Tanner Industries, the fur-nishing and installingof precast architectural aggre-gate-faced exterior wall panels and prestressed concretetees.United Metro, in turn, subcontracted the installa-tion part of its subcontract to the Employer. Sundt hascollective-bargaining agreementswith both Carpentersand Bricklayers. United Metro and the Employer eachhas a bargaining agreementwith Carpenters, but nei-ther has a contract with Bricklayers.The Employer began work on the project on or aboutJune 15, 1971. Bricklayers claimed the work of settingthe wall panelsfor employees represented by it, but wasadvised by the Employer that the work would be as-signedto the Employer's employees who are repre-sented by Carpenters. Following the Employer's as-signmentof the work, Bricklayers referred the disputeto the National Joint Board, which awarded the workto Bricklayers. Neither the Employer nor the Carpen-ters (which is in "non-compliance" status with the Na-tional Joint Board), participated in the Joint Boardproceedings and the Employer has refused to recognizeor abide by the Joint Board's decision. On July 20,1971, the Bricklayers began picketing the job. Some ofthe crafts at the site honored the picketline, as a resultof which the parties hereto and others began variouslegal proceedingson July 22, 1971. Subsequently, onJuly 26, 1971, the parties were informally advised thatthe Board would initiate proceedings under Section10(k) of the Act and the Bricklayers thereupon agreednot to resume picketing pending the Board's resolutionof the issue.Following a meeting with representatives of Carpen-ters and Bricklayers on July 26, 1971, the Employeralso awarded to employees represented by Carpentersthe work of installing prestressed concrete tees. TheBricklayers has claimed that work and has also referredthat dispute to the National Joint Board.B.The Work in DisputeAs describedin the amendmentto the Notice ofHearing issuedby theRegionalDirector on August 26,1971, the workin dispute consistsof: Setting, plumb-ing, aligning,leveling,welding,anchoring, pointing BRICKLAYERSLOCAL NO. 3233and caulking of precast architectural aggregate-facedexterior wall panels, and installing of prestressed con-crete tees at the Trevor G. Browne High School multi-story project in Phoenix, Arizona. At the hearing, how-ever, the parties stipulated that Carpenters disclaimedall interest in "pointing and caulking," inasmuch asthat work is not included in the Employer's subcon-tract with United Metro. Accordingly, "pointing andcaulking" is not here in dispute.C. Contentionsof thePartiesThe Employer and Carpenters take the position thatthe Employer's assignment of the disputed work wasjustified by the Employer's collective-bargaining agree-ment with Carpenters,the Employer's past practice,the area practice respecting similar work, and the factthat the work is performed more economically andefficiently when done by the Employer's own crews ofcarpenters.The Employer and Carpenters further con-tend that neither is bound by the award of the NationalJoint Board.The Bricklayers,on the other hand,contends that allnecessary parties to this dispute(i.e.,the contestingunions) are bound by the determinations of the Na-tional Joint Board,which has awarded the work toBricklayers,and hence the Board is without jurisdic-tion to determine the dispute under Section 10(k) of theAct. In this regard,Bricklayers relies on the constitu-tion of the Building and Construction Trades Depart-ment,AFL-CIO,of which both the Bricklayers andCarpenters parent organizations are members, whichrequires all local councils and local unions of membersInternational to incorporate in their collective-bargain-ing agreements words of allegiance to the NationalJoint Board.Alternatively, Bricklayers contends thatthe disputed work should be assigned to employeesrepresentedby iton the basis of area practice and otherfactors normally considered by the Board in these mat-ters.D. Applicabilityof theStatuteBefore the Board may proceed with a determinationof dispute pursuant to Section10(k) of the Act,itmustbe satisfied that there is reasonable cause to believe thatSection 8(b)(4)(D)has been violated,and that there isno agreed-upon methodfor thevoluntary adjustmentof thedispute.The parties stipulated that the Bricklayers com-menced picketing the jobon July 20, 1971;that suchpicketing began after the Employer refused to reassignthe disputed work pursuant to a determination of theNational Joint Board;and that on July 26,1971, Brick-layers agreed not to resume picketing pending our reso-lution of the matter under Section 10(k) of the Act.Based on the foregoing and the record as a whole, wefind that an object of the Bricklayers picketing was toforce or require the Employer to assign the disputedwork to employees represented by Bricklayers. Accord-ingly,we find that reasonable cause exists to believethat Bricklayers picketing violated Section 8(b)(4)(D)of the Act.Contrary to the Bricklayers contention, the SupremeCourt' has recently upheld the Board's position that anemployer picketed to force reassignment of work, is anecessary "party" to the "dispute" for purposes of Sec-tion 10(k) of the Act. In the instant case, the recorddoes not establish that the Employer was party to anagreed-upon method for the voluntary settlement of thesubject dispute even if, as argued by the Bricklayers,both contesting unions were bound by the NationalJoint Board procedures. Thus, the Employer's collec-tive-bargaining agreement effective June 22, 1970, withCarpenters' does not bind the parties to the NationalJoint Board but, to the contrary, states at paragraph1101.2.9: "If, and when, the Parties signatory heretobecome a part of a National Joint Board for the Settle-ment of Jurisdictional Disputes or other similar Na-tional Plan, said Plan shall supersede the provisionscontained in this Article 11, 1101.1 and 1101.2, and theParties mutually agree to be bound by and implementsaid new Plan."' This they have not done. The onlyevidence adduced by Bricklayers in support of its claimthat the Employer is bound by the National JointBoard is the Employer's agreement with another labororganization, Operating Engineers, to be bound by theNational Joint Board with respect to work covered bytheir collective-bargaining agreement. The fact that theEmployer and the Operating Engineers have agreed inan unrelated collective-bargaining agreement to followthe National Joint Board's resolution procedure has nobearing on this case; rather what is critical in this con-nection is whether the Employer has an agreement toutilize that procedure to resolve the instant dispute.4No such showing has been made. Moreover, the evi-dence establishes that Carpenters has been in "non-compliance" with the National Joint Board since April1, 1971, and since that time has withdrawn from andN.L.R.B. v Plasterers' Local Union No. 79, Operative Plasterers' andCement Masons' In ternationalAssociation(SouthwesternConstruction Co.),404 U.S 116 (December 6, 1971)Although not a member of the Associated General Contractors ofArizona, the Employer signed the Arizona Master Labor Agreement andWage Scales, which was executed by thatassociationwith various labororganizations, including CarpentersArticle Il, 1101 1, and 1101 2 of this agreement refers toa jurisdictionaldispute settlement procedure culminating in binding arbitrationand coupledwith a no-strikeclause.SinceBricklayers is not partyto this agreement,however, that settlement procedure likewise is not bindingupon all partiesto the instant dispute"Local 157, United Association of Journeymen and Apprentices of thePlumbingand Pipe Fitting industry of the United States and Canada, AFL-CIO (L & K Contracting Company, Inc.),186 NLRB No. 152. 234DECISIONSOF NATIONALLABOR RELATIONS BOARDrefused to participate in Joint Board proceedings.' Wehave held that, in these circumstances, Carpenters alsoisnot bound by the Joint Board's determination.'It is clear from the foregoing, and we find, that at thetime of the instant dispute there did not exist anyagreed-upon or approved method for the voluntary ad-justment of the dispute to which all parties to the dis-pute were bound. Accordingly, the matter is properlybefore the Board for determination.E.Merits ofthe DisputeSection 10(k) of the Act requires the Board to makean affirmative award of disputed work after giving dueconsideration to various relevant factors.The followingfactors are relevant in making a determination of thedispute before us.1.Certification and collective-bargaining agreementsNeither of the labor organizations involved hereinhas been certified by the Board as the collective-bar-gaining representative for a unit of the Employer's em-ployees.As indicated above, the Employer has no employeesrepresented by Bricklayers and has never had a collec-tive-bargaining agreement with Bricklayers. On theother hand, the Employer has had successive collective-bargaining agreements with Carpenters since beginningits business operations 3% years ago. The Employer'scurrent agreement recognizes Carpenters as the exclu-sive representative of the employees who perform thework here in dispute.2.Employer's assignment and past practiceAs stated, the Employer assigned the work in disputeto its employees who are represented by Carpenters.This assignment conformed with the Employer's con-tract with Carpenters and was consistent with its estab-lished practice of assigning all such work to employeesrepresented by Carpenters.3.Area practiceWith respect to the installation of prestressed con-crete tees,' the uncontroverted evidence establishes thatemployees represented by Carpenters have tradition-`The procedural rules and regulations of the National Joint Board forbidits issuing any decisions in favor of unions in noncompliancestatus.6Bricklayers. Stone Masons Plasterers,Marble Masons, Tilelayers, Ce-mentMasons, Mosaic and Terrazzo WorkersUnionNo. 1 of Oregon (Hoff-man Construction Co.),193 NLRB No 168'A prestressed concrete tee was defined as a "precast concrete memberthat is designed primarily for use in floor and roof construction where it hasclear spans to carry superimposed loads of different amounts " It may alsobe used forwall panelsunder certain conditionsally performed 100 percent of this work in the area.'With respect to the setting of precast architectural ex-terior wall panels, however, which comprises the majorportion of the total work here in dispute, Bricklayersand Carpenters each adduced evidence of area practicesupporting its claim for the work. Much of this evi-dence related to the differences between "tilt-up" ex-terior wall panels which, admittedly, are almost alwaysinstalled by carpenters, and precast architectural ex-terior wall panels which, according to Bricklayers, arealmost always installed by bricklayers. Despite manu-facturing and functional differences between the twotypes of panels,' it is undisputed that the actual workinvolved in setting them is identical.Bricklayersadduced testimony that employeesrepresented by it generally perform from 90 to 98 per-cent of all the work with respect to setting precastarchitectural panels in the Phoenix area. The Employerand Carpenters, on the other hand, presented witnesseswho testified variously that carpenters perform any-where from 50 to 75 percent of this work and that theyperform from 80 to 90 percent of all exterior wall instal-lation work, including tilt-ups. In view of the foregoingconflicting evidence, we find that the area practice isgenerally inconclusive.4.Relative skills, safety, availability of workers, andefficiency and economy of operationsThere is nothing in the record to establish that theemployees represented by the competing unions cannotperform the disputed work with equal skill and safety.The Employer, however, strongly favors an award to itsemployees represented by Carpenters because of theirskills, familiaritywith the tools involved, efficiency,economy, and the greater availability of trained carpen-ter crews. The Employer testified that, having consist-ently and exclusively used carpenters on all its jobs, itnow has regular trained crews who are familiar withthe Employer's work and the tools involved. The Em-ployer further testified that it has never used bricklay-ers for any of its work and that to use them here woulddisturb the efficiency and economy of its operations. Inthis regard, the record shows that when bricklayersperform the work here in dispute, they are contractur-ally required to work in composite crews with iron-Bricklayers concedes that it claims this work only becauseCarpentersclaims thesettingof precast architecturalpanelswhich, according to Brick-layers, traditionally has been performed by employees represented by it.'Basically the difference between thesetwo typesof wall panels is thatthe tilt-uppanel is cast or manufacturedat thesite and, when tilted up andinstalled, becomes part of the superstructureIt is a weight-bearing wallwhich is generally, but not always,usedin the constructionof warehousesand industrial plants. The precast architecturalpanelsinvolvedin the instantdispute, on the other hand, are fabricated away fromthe jobsite and aresubsequently affixed to the outer walls of theexistingsuperstructure Thesepanels aregenerally more decorativeand, hence, are used in the construc-tion of officebuildings, schools,apartment houses, etc. BRICKLAYERSLOCAL NO. 3235workers.A comparison of the Bricklayers and Carpen-ters contracts also support the Employer's contentionthat it is more economical to use carpenters than brick-layers.Also significant is the fact that the Employercan utilize its carpenters on other assignments whenthey are not doing the disputed work, whereas the Em-ployer has no other jobs available for bricklayers toperform if they are not doing the disputed work.5.The National Joint Board awardThe Bricklayers contends that the National JointBoard determinations in this and other similar disputesfavor awarding the disputed work to it.With respect tothe instant dispute, we do not consider the JointBoard's award to Bricklayers binding on the Employeror Carpenters for the reasons already stated.The Brick-layers also placed in evidence a number of Joint Boarddecisions arising from disputes between Bricklayersand Carpenters in and out of the Phoenix area. Thesedecisions favoring Bricklayers issued in 1963, 1966,and 1968 and did not involve this Employer nor workcompletely comparable to that herein.Furthermore,these decisions fail to specify the evidence and reason-ing on which the Joint Board relied.Although we normally consider National JointBoard awards a factor in determining the proper as-signment of disputed work,we find that the foregoingawards are neither binding upon the Employer nordeterminative of area practice.CONCLUSIONSUpon the record as a whole,and after full considera-tion of all relevant factors involved,we conclude thatConcrete Erection's employees who are represented byCarpenters are entitled to perform the work in dispute.We reach this conclusion upon the Employer's assign-ment of the disputed work to its employees,the factthat the assignment is consistent with the Employer'spast practice and its current collective-bargainingagreement with Carpenters,the fact that it is notclearly inconsistent with the area practice,the fact thatthe employees represented by Carpenters possess therequisite skills to perform the work,and the fact thatsuch assignment will result in greater efficiency,economy,and continuity of operations.Accordingly,we shall determine the dispute before us by awardingthe work in dispute at the Trevor G. Browne HighSchool project in Phoenix,Arizona,to the Employer'semployees represented by Carpenters,and not to thatUnion or its members.In consequence,we also findthat the Bricklayers is not entitled by means proscribedby Section 8(b)(4)(D)of the Act to force or require theEmployer to assign the disputed work to employeesrepresented by it.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National Labor Re-lationsAct, as amended,and upon the basis of theforegoing findings and the entire record in this proceed-ing, the National Labor Relations Board hereby makesthe following determination of dispute:1.Employees of Concrete Erection of Phoenix,Arizona,who are represented by United Brotherhoodof Carpenters and Joiners of America(AFL-CIO) Lo-cal Union No. 1089, are entitled to perform the workof setting,plumbing,aligning,leveling,welding, andanchoring of precast architectural aggregate-faced ex-terior wall panels,and installing prestressed concretetees at the Trevor G. Browne High School multistoryproject in Phoenix,Arizona.2. Bricklayers&Stonemasons Union Local No. 3 ofArizona is not entitled,by means proscribed by Section8(b)(4)(D) of the Act, to force or require ConcreteErection to assign the above work to employees repre-sented by it.3.Within 10 days from the date of this Decision andDetermination of Dispute, Bricklayers&StonemasonsUnion Local No. 3 of Arizona shall notify the RegionalDirector for Region 28, in writing,whether or not itwill refrain from forcing or requiring the Employer, bymeans proscribed by Section 8(b)(4)(D)of the Act, toassign the work in dispute to employees represented byBricklayers,rather than to employees represented byCarpenters.